IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                             __________________

                                 No. 95-20881
                             Conference Calendar
                              __________________


LINDSEY MCADAMS,

                                          Plaintiff-Appellant,

versus

OSHA, Director,

                                          Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-94-436
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lindsey McAdams has appealed the district court's dismissal

of his suit, without prejudice, for failure to prosecute.

Nevertheless, he has failed to brief any issue.       Issues that are

not briefed are deemed abandoned.        See United States v. Wilkes,

20 F.3d 651, 653 (5th Cir. 1994); Yohey v. Collins, 985 F.2d 222,

225 (5th Cir. 1993).    Because he has abandoned any appellate

issue, McAdams's appeal is frivolous, and it is DISMISSED as

such.    5TH CIR. R. 42.2.

     We caution McAdams that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 95-20881
                                -2-

sanctions.   To avoid sanctions, McAdams is further cautioned to

review all pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.